Citation Nr: 0004182	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  93-01 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel



INTRODUCTION

The veteran had active duty from May 1941 to November 1945.

In a November 1986 decision the Board of Veterans' Appeals 
(Board) determined that the cause of the veteran's death was 
not related to an in-service disease or injury or exposure to 
radiation, and denied service connection for the cause of the 
veteran's death.  That decision became final following 
notification of the decision to the appellant, the veteran's 
surviving spouse.  In September 1992 the appellant again 
claimed entitlement to service connection for the cause of 
the veteran's death, and asserted that the cause of his death 
was related to exposure to asbestos while in service.  In an 
October 1992 rating decision the Department of Veterans 
Affairs (VA) Regional Office (RO) denied service connection 
for the cause of the veteran's death as due to exposure to 
asbestos.  The appellant perfected an appeal of the October 
1992 decision.

In June 1993 the appellant also claimed that the cause of the 
veteran's death was related to his exposure to mustard gas 
during service.  She further claimed that he had post-
traumatic stress disorder (PTSD) as a result of service, and 
that the symptoms of PTSD prevented him from obtaining timely 
medical care, which contributed to his death.  In July 1994 
she again asserted that the cause of his death was due to 
radiation exposure in service.  In a November 1994 rating 
decision the RO denied service connection for the cause of 
the veteran's death based on exposure to asbestos, radiation, 
mustard gas, or PTSD.

In the October 1992 rating decision the RO denied entitlement 
to service connection for the cause of the veteran's death on 
a de novo basis, without determining whether new and material 
evidence had been submitted.  Although service connection for 
the cause of death was denied by the Board in November 1986 
based on the incurrence of a disease or injury in service or 
radiation exposure, the appellant's subsequent assertion that 
his death was caused by exposure to asbestos, mustard gas, or 
PTSD does not constitute a new claim for service connection 
for the cause of his death.  See Ashford v. Brown, 10 Vet. 
App. 120, 123 (1997) (a new theory of etiology does not 
constitute a new claim).

Because the prior decision denying service connection for the 
cause of the veteran's death became final, the Board does not 
have jurisdiction to review the substantive merits of the 
appellant's claim in the absence of new and material 
evidence.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  
Regardless of the RO's disposition of the appellant's claim, 
the proper issue before the Board is, therefore, whether new 
and material evidence has been submitted to reopen the 
previously denied claim.  Barnett v. Brown, 8 Vet. App. 1, 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir 1996).

In an August 1998 decision the Board determined that new and 
material evidence had not been submitted to reopen the 
previously denied claim.  In evaluating the issue of new and 
material evidence, the Board applied the standard established 
by the Court of Appeals for Veterans Claims (formerly the 
Court of Veterans Appeals) (Court) in Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  In accordance with Colvin, the 
determination of whether new and material evidence has been 
submitted required a three step analysis:  1) is the evidence 
new; 2) is the evidence probative of the issue being claimed; 
and 3) is the evidence of sufficient weight, when viewed in 
the context of all the evidence of record, to present the 
reasonable possibility that the outcome of the claim would be 
different.  Colvin, 1 Vet. App. at 174.

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the Court 
of Appeals for the Federal Circuit invalidated the standard 
for "materiality" adopted by the Court in Colvin, and held 
that evidence is "material" if it bears directly and 
substantially upon the specific matter under consideration 
and, by itself or in connection with evidence previously 
considered, it is so significant that it must be considered 
in order to fairly decide the merits of the claim.  Id.  New 
evidence may be found to be material if it provides "a more 
complete picture of the circumstances surrounding the origin 
of the veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Elkins v. West, 12 Vet. App. 209 (1999).

The appellant appealed the Board's August 1998 decision to 
the Court.  In a May 1999 order the Court vacated the Board's 
decision and remanded the case to the Board for consideration 
under the more liberal standard for new and material evidence 
established in Hodge.


REMAND

In November 1999 the appellant's representative was notified 
that the appellant's case had been transferred to the Board, 
and that the appellant had 90 days in which to submit 
additional evidence and/or argument.  In January 2000 the 
representative requested that the case file be remanded to 
the RO for adjudication of the issue of whether new and 
material evidence has been submitted by applying the standard 
established in Hodge, and stated that the appellant would 
submit additional evidence and arguments at that time.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

After undertaking any development deemed 
appropriate, the RO should adjudicate the 
issue of whether new and material 
evidence has been submitted to reopen the 
claim of entitlement to service 
connection for the cause of the veteran's 
death.  If the RO determines that new and 
material evidence has been submitted, the 
RO should then determine whether the 
claim is well grounded.  Elkins v. West, 
12 Vet. App. 209 (1999).  If any benefit 
requested on appeal remains denied, the 
appellant and her representative should 
be furnished a supplemental statement of 
the case and be given the opportunity to 
respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


